Citation Nr: 1107025	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
May 1, 2009 and entitlement to a disability rating in excess of 
70 percent from May 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.M., and S.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board recognizes that the Veteran has claimed unemployability 
in part due to his service-connected PTSD.  However, during the 
pendency of the appeal, the RO has developed this issue.  
Therefore, referral of the issue of entitlement to a total rating 
for compensation based on individual unemployability (TDIU) is 
not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A hearing was held on June 3, 2010, by means of video 
conferencing equipment with the appellant in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand: To obtain records from the Social Security 
Administration and to provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Board observes that the Veteran is in receipt 
of monthly benefits from the Social Security Administration 
(SSA).  Although the Veteran did submit several copies of records 
from the SSA, it does not appear that all of the records are 
associated with the claims file.  Under 38 U.S.C.A. § 5107(a), 
VA's duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Where there has been 
a determination that the Veteran is entitled to SSA benefits, the 
records concerning that decision are often needed by the VA for 
evaluation of pending claims and must be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the Veteran's claims file.

In addition, the Board observes that the Veteran was last 
afforded a VA examination in July 2008.  As the Veteran's claim 
is being remanded to obtain SSA records, the Veteran should also 
be afforded a new VA examination to evaluate the current severity 
and manifestations of his service-connected PTSD.  See 38 C.F.R. 
§ 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file the records upon which the 
Social Security Administration (SSA) based 
its decision to award benefits to the 
Veteran.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the unavailability 
of these records.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's disability 
under the rating criteria.  To the extent 
possible, the examiner should separate the 
effects of the service-connected PTSD from 
nonservice-connected disorder(s).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


